                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


   LORI T. TYLL,
         Plaintiff,

          v.                                          No. 3:17-cv-1591 (VAB)

   STANLEY BLACK & DECKER
   LIFE INSURANCE PROGRAM and
   AETNA LIFE INSURANCE COMPANY,
         Defendant.



                      RULING AND ORDER ON DISCOVERY DISPUTE

       On September 25, 2014, Michael A. Tyll died during an international flight. Am. Compl.,

ECF No. 1, at ¶ 18. Lori Tyll, his wife (“Plaintiff”), filed this lawsuit, seeking double indemnity

benefits and death and personal loss benefits allegedly owed under the Employee Retirement

Income Security Act of 1974 (“ERISA”). Id. at ¶ 17.

       Ms. Tyll alleges that AETNA Life Insurance Company (“AETNA”) wrongly denied her

insurance claim and its appeals, Id. at ¶¶ 29–35, 39, and asks this Court to conduct a de novo

review of AETNA’s denial. Id. at ¶ 40. In the alternative, Ms. Tyll argues that AETNA lacked

the “authority to make discretionary benefit decisions” because the Stanley Black & Decker Life

Insurance Plan (“Stanley”) retained that authority, Id. at ¶¶ 24–26. Under that theory, Ms. Tyll

asks the Court to review the benefits decision or grant her equitable relief. ¶¶ 42–54.

       On September 5, 2018, this Court convened a hearing on Defendants’ motions to dismiss

Count III of Plaintiff’s complaint (i.e., the contract reformation count). ECF No. 51. At that

hearing, the parties alerted the Court to a discovery dispute. Id. The Court permitted the parties




                                                 1
to submit discovery dispute briefs. See Letter Brief re: Discovery Disputes by Lori T. Tyll, ECF

No. 55; Letter Brief by Aetna Life Ins. Co., ECF No. 56.

       On October 18, 2018, the Court held a telephonic status conference on the discovery

dispute. ECF No. 58. As explained at that time and in the parties’ filings, Ms. Tyll seeks an order

compelling AETNA to conduct further electronic discovery and to produce a Rule 30(b)(6)

witness. Letter Brief re: Discovery Disputes by Lori T. Tyll. AETNA objects. Letter Brief by

Aetna Life Ins. Co.

       For the reasons stated below, Plaintiff’s requests to compel AETNA to conduct further

electronic discovery or produce a Rule 30(b)(6) witness is DENIED. The Court will extend

discovery, however until November 30, 2018.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       The Court assumes the parties’ familiarity with the background facts of this case. The

sufficiency of discovery is presently before the Court.

       On December 22, 2017, the parties submitted a Rule 26(f) planning report. ECF No. 28.

On January 26, 2018, the Court convened a scheduling conference, ECF No. 35, after which the

Court issued a scheduling order. ECF No. 37. On February 2, 2018, Defendants, collectively,

produced a proposed administrative record in excess of 1,200 pages. Letter Brief re: Discovery

Disputes by Lori T. Tyll at 2. About four months later, Plaintiff contacted Defendants, alleged a

host of insufficiencies in the proposed administrative record, and requested that Defendants

continue to search for relevant documents. Id. at Ex. A-1, ECF No. 55-1.

       On May 25, 2018, in a companion case before Judge Janet C. Hall, Plaintiff filed three

motions seeking deposition of a Rule 30(b)(6) expert, electronic discovery of terms such as

“Tyll” and “07514045955” (a claim number at issue), and other relief against Stanley and



                                                 2
Federal Insurance Company (“Federal”), who also insured Mr. Tyll. Tyll v. Stanley Black &

Decker Life Insurance Program, 3:17-cv-01574-JCH, Compl., ECF No. 1; ECF Nos. 40–42.

       That same day, Plaintiff served Defendants in this case with a request to depose an

AETNA executive on June 5, 2018, three days before the close of discovery. Letter Brief by

Aetna Life Ins. Co. A few days later, on June 4–5, 2018, the parties exchanged e-mails. Letter

Brief re: Discovery Disputes by Lori T. Tyll, Ex. A; Letter Brief by Aetna Life Ins. Co. , Ex. B.

On June 5, 2018, by e-mail, Defendants “consent[ed] to a discovery extension . . . provided that

plaintiff drops the request for depositions” and seek additional written discovery only. Id. Later

that day, the parties filed a consent motion to modify the scheduling order. ECF No. 40. On June

11, 2018, the Court granted the motion and extended the discovery deadline to August 10, 2018.

ECF No. 43.

       On June 12, 2018, in the companion case, Judge Hall granted Plaintiff’s motion for Rule

30(b)(6) depositions of Stanley and Federal, but denied Plaintiff’s motions to compel additional

electronic discovery. Letter Brief re: Discovery Disputes by Lori T. Tyll, Ex. D [Courtroom

Minutes – Civil, 3:17-cv-1574].

       During the summer of 2018, Stanley performed the electronic searches requested by

Plaintiff, for this case, and produced 3,274 additional pages of allegedly relevant documents. Id.

AETNA did not engage in additional electronic searching. Id; Letter Brief by Aetna Life Ins. Co.

at 1. AETNA’s decision not to comply with Plaintiff’s discovery request forms the basis of this

discovery dispute Id.

       On August 13, 2018, the parties again moved to extend the discovery deadline. ECF No.

48. The Court granted the motion. ECF No. 49. On September 5, 2018, the parties alerted the




                                                 3
Court to their unresolved discovery issue. ECF No. 51. See also Letter Brief re: Discovery

Disputes by Lori T. Tyll; Letter Brief by Aetna Life Ins. Co.

II.    STANDARD OF REVIEW

       Under Rule 26(b)(1) of the Federal Rules of Civil Procedure, “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit. Information within this scope of

discovery need not be admissible in evidence to be discoverable.” FED. R. CIV. P. 26(b)(1).

       In general, information is relevant if: “(a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence in determining

the action.” FED. R. EVID. 401. While Rule 26(b)(1) of the Federal Rules of Civil Procedure and

Rule 401 of the Federal Rules of Evidence provide a foundation for discovery, relevance is

ultimately determined by the context and contours of the case before the court. See FED. R. CIV.

P. 26(b)(1); FED. R. EVID. 401.

       In ERISA cases, district courts must generally limit their review to the administrative

record. Miller v. United Welfare Fund, 72 F.3d 1066, 1071 (2d Cir. 1995) (“[I]n reviewing

decisions of plan fiduciaries . . . . We follow the majority of our sister circuits in concluding that

a district court’s review . . . is limited to the administrative record.”); Muller v. First Unum Life

Ins. Co., 341 F.3d 119, 125 (2d Cir. 2003) (“[T]he presumption is that judicial review ‘is limited

to the record in front of the claims administrator unless the district court finds good cause to

consider additional evidence.’”); Zervos v. Verizon New York, Inc., 277 F.3d 635, 646 (2d Cir.



                                                  4
2002) (Even where the district court exercises de novo review of the plan administrator's

determination, the district court “ought not” to accept additional evidence absent “good cause.”).

While district courts retain the authority to consider evidence outside the administrative record,

“the presumption is that judicial review is limited to the record in front of the claims

administrator unless the district court finds good cause to consider additional evidence.” Muller,

341 F.3d at 125.

       “Even where the district court exercises de novo review of the plan administrator’s

determination, the district court ought not . . . accept additional evidence absent good cause.”

Zervos, 277 F.3d at 646, citing DeFelice v. American Int’l Life Assurance Co. of NY, 112 F.3d

61, 66 (2d Cir. 1997). Relevant discovery in ERISA cases therefore is generally confined to the

administrative record used by the claims administrator in making the benefits decision.

III.   DISCUSSION

       Ms. Tyll alleges that the proposed administrative record produced by AETNA is

incomplete, and seeks a court order compelling AETNA to: (1) perform ESI searches for

documents using the search terms “Tyll”, “basic annual earnings”, and “800178”, and (2)

produce a Rule 30(b)(6) witness to testify for up to three hours on (i) the policies and procedures

for gathering and assembling the administrative record for ERISA welfare-benefits litigation, and

(ii) the manner in which AETNA implemented the policies and procedure to produce the

proposed administrative record. Letter Brief re: Discovery Disputes by Lori T. Tyll at 1, 3.

AETNA alleges that the administrative record is complete, that the Court is not allowed to

consider evidence outside that record, and that Plaintiff has failed to specify what is missing

from the administrative record or why Plaintiff believes that the record is incomplete. Letter

Brief by Aetna Life Ins. Co. at 3–5.



                                                  5
       As discussed below, these requests for additional discovery will be denied.

               1.         Compelled Electronic Discovery

       In ERISA cases and in general, plaintiffs must demonstrate sufficient grounds for

compelling discovery. Gualandi v. Adams, 385 F.3d 236, 245 (2d Cir. 2004) (finding no clear

error in the district court’s decision not to compel discovery when the proposed discovery would

not address the critical issue of who funded the plan or assist the court in deciding the

jurisdictional issue before it); Goldstein v. Robert Half Int’l, Inc., 336 F. App’x 25, 27 (2d Cir.

2009) (summary order) (finding no clear error in the district court’s decision not to compel

discovery where the plaintiff’s arguments were untimely and without merit); S/N Precision

Enterprises, Inc. v. AXSYS Techs., Inc., 279 F. App’x 80, 81 (2d Cir. 2008) (summary order)

(finding no clear error in the district court’s decision not to compel discovery when plaintiffs

brought the discovery dispute to the court’s attention two months after the cut-off of discovery

and did nothing to resolve the dispute themselves). In ERISA cases, a party’s burden to

demonstrate sufficient grounds for court-ordered discovery is buttressed by “the presumption . . .

that judicial review is limited to the record in front of the claims administrator unless the district

court finds good cause to consider additional evidence.” Muller, 341 F.3d at 125.

       Ms. Tyll alleges that the administrative record produced by AETNA is incomplete, and

asks the Court to compel AETNA to search its entire e-mail system for the terms “Tyll”, “basic

annual earnings”, and “800178.” Letter Brief re: Discovery Disputes by Lori T. Tyll at 1, 3.

AETNA alleges that the administrative record is complete, and that Ms. Tyll has failed to show

good cause for compelled discovery. Letter Brief by Aetna Life Ins. Co. at 3–5. The Court

agrees. Before turning to Ms. Tyll’s specific arguments about the record, the Court considers the

timing of this request.



                                                   6
                   a. Timing of Plaintiff’s Discovery Request

       District courts are entitled to manage their dockets with a “view toward the efficient and

expedient resolution of cases.” Deitz v. Bouldin, 136 S. Ct. 1885, 1892 (2016). In ERISA cases,

courts have discretion to grant or deny the discovery request upon consideration of equity among

the parties, efficiency, or the court’s judgment on the merits of the request. See Gualandi, 385

F.3d at 245; Goldstein, 336 F. App’x at 27; S/N Precision Enterprises, Inc. v. AXSYS Techs.,

Inc., 279 F. App’x at 81.

       Discovery began nearly nine months ago. ECF No. 37. Defendants produced the

proposed administrative record near the beginning of the discovery process, on February 2, 2018.

Letter Brief re: Discovery Disputes by Lori T. Tyll at 2. Ms. Tyll waited four months—until days

before discovery was set to close—to allege insufficiencies in that record. Letter Brief re:

Discovery Disputes by Lori T. Tyll at Ex. A-1, ECF No. 55-1. Ms. Tyll alerted Judge Hall to a

similar discovery issue in the companion case in late May of 2018, Tyll v. Stanley Black &

Decker Life Insurance Program, 3:17-cv-01574-JCH, ECF Nos. 40–42, but did not also alert this

Court. In the spring and summer of 2018, this Court extended the discovery deadline twice, ECF

No. 43, ECF No. 49, without any reference to this particular discovery issue. Now, on the eve of

the extended discovery deadline, Ms. Tyll asks the Court to compel AETNA to perform new

electronic discovery. The answer is no.

       Ms. Tyll had plenty of opportunities to alert AETNA and the Court to the alleged

insufficiencies in the proposed administrative record, but did not do so. In early February,

Plaintiff should have noticed the blank back pages, blurry screen shots, and other copying and

scanning issues now at issue. See Letter Brief re: Discovery Disputes by Lori T. Tyll, Ex. A-1

[Attorney Feigenbaum email, June 4, 2018] (“Attorney Feigenbaum email”, ECF No. 55-1, at 1–



                                                 7
2). Following the parties’ discovery compromise, Plaintiff could have posed its current questions

about the workflow processes or compensation of AETNA’s experts through written discovery,

but did not do so. Letter Brief re: Discovery Disputes by Lori T. Tyll, Ex. B, ECF No. 55-2.

Throughout the discovery process, Plaintiff could have alerted the Court to perceived

insufficiencies in the proposed administrative record, but did not do so.

          In any event, the Court finds Plaintiff’s electronic discovery request disproportionate and

unrelated to the information Plaintiff seeks.

                         b. Plaintiff’s Electronic Discovery Request

          In an ERISA case, judicial review is generally limited to reviewing the administrative

record. Miller, 72 F.3d at 1071; Muller, 341 F.3d at 125; Zervos, 277 F.3d at 646. Even during a

discovery dispute, a court should be guided by the fact that it must not consider evidence outside

the administrative record, absent good cause. See Zervos, 277 F.3d at 646, citing DeFelice v.

American Int’l Life Assurance Co. of NY, 112 F.3d 61, 66 (2d Cir. 1997).

          Ms. Tyll asks the Court to compel AETNA to: (1) perform ESI searches for documents

using the search terms “Tyll”, “basic annual earnings”, and “800178.” Letter Brief re: Discovery

Disputes by Lori T. Tyll at 1, 3. In contrast to the electronic discovery request denied by Judge

Hall in the companion case, Plaintiff’s request of AETNA is broader (i.e., it in involves the entire

company rather than named individuals, as it had in the companion case). Letter Brief re:

Discovery Disputes by Lori T. Tyll, Ex. D. AETNA argues that such discovery is unsupported,

outside the administrative record, or both. Letter Brief by Aetna Life Ins. Co. at 3–5. The Court

agrees.

          Ms. Tyll offers nine examples of an insufficient record, Attorney Feigenbaum e-mail at 2,

none of which provide good cause to extend or compel discovery. Examples 1, 6, 7, and 8



                                                   8
implicate copying, scanning or transmission issues ranging from illegible scans to blank back

pages. Id. Ms. Tyll has not shown how a search of AETNA’s e-mail and instant messaging

systems would remedy these issues. Id. Example 9 refers to whether AETNA’s e-mail system is

integrated or requires manual integration of e-mails. Id. AETNA’s September 14, 2018 letter

definitively answers this question, Letter Brief re: Discovery Disputes by Lori T. Tyll at 3, and

Ms. Tyll has not shown that a search of AETNA’s electronic messaging systems would answer

this question further. Example 2, that there are “no claim handling or appeal handling guidelines

in the record,” Id., is similarly disconnected from Ms. Tyll’s request to search AETNA’s

electronic messaging systems for “Tyll”, “basic annual earnings”, and “800178.”

       Ms. Tyll has not shown that that search would produce AETNA’s appeal and claim

handling guidelines. Ms. Tyll’s remaining examples, 3, 4 and 5, concern the workflow and

compensation of Dr. Joseph L. Braun. Id. This is not sufficient to show that this information

would form part of the administrative record or that the proposed search would yield this

information. Furthermore, as suggested above, Ms. Tyll did not pursue this information

sufficiently during the first extension of discovery.

       As a result, the Court will not compel a search of AETNA’s e-mail and instant messaging

systems, and will not compel further electronic discovery.

                   2. Rule 30(b)(6) Expert

       In ERISA cases involving unresponsive defendants or discovery abuse, some courts in

this Circuit have compelled 30(b)(6) depositions. See Mitchell v. First Reliance Standard Life

Ins. Co., 237 F.R.D. 50, 54 (S.D.N.Y. 2006) (allowing 30(b)(6) depositions where a plaintiff

alleged that a plan had an internal conflict of interest and defendant did not respond to the court

for months and did not address whether the administrative record contained the material sought



                                                  9
by the plaintiff, including an investigation of the conflict of interest); Ulyanenko v. Metro. Life

Ins. Co., 275 F.R.D. 179, 182 (S.D.N.Y. 2011) (compelling a 30(b)(6) expert in a case involving

“discovery abuse” where defendants had plaintiff’s counsel travel to Pittsburgh for “no good

reason” to depose an employee who was not ultimately responsible for the denial of plaintiff’s

claim). The remedy of compelled discovery, however, must be balanced against the Second

Circuit’s clear guidance on closed record review in ERISA cases. See Zervos, 277 F.3d at 646,

citing DeFelice v. American Int’l Life Assurance Co. of NY, 112 F.3d 61, 66 (2d Cir. 1997) (on

the rationale for a closed record review).

       Ms. Tyll argues that this case involves discovery abuses sufficient to warrant a court

order compelling Rule 30(b)(6) depositions on AETNA’s policies and procedures for assembling

administrative records in ERISA benefits litigation. Letter Brief re: Discovery Disputes by Lori

T. Tyll at 4–5. The Court disagrees.

       On June 5, 2018 the parties reached a mutual compromise on discovery: AETNA would

consent to an extension of discovery and engage in additional written discovery if Ms. Tyll

dropped its request that Defendant prepare an AETNA executive for a Rule 30(b)(6) deposition.

Letter Brief re: Discovery Disputes by Lori T. Tyll, Ex. A; Letter Brief by Aetna Life Ins. Co.

Following that agreement, AETNA responded to Ms. Tyll’s thirteen interrogatories, only three of

which related to AETNA’s policies and procedures for assembling the proposed administrative

record. Letter Brief re: Discovery Disputes by Lori T. Tyll, Ex. B (“Aug. 9, 2018

interrogatories”); Letter Brief re: Discovery Disputes by Lori T. Tyll at 3 (referencing Sept. 14,

2018 letter clarifying email integration).

       In interrogatory number 5, Ms. Tyll asked AETNA to describe how it assembled the

administrative record. AETNA responded:



                                                 10
        Aetna assembled the Administrative Record (“AR”) by downloading all documents
        generated in its electronic claims management system and by obtaining copies of
        policy documents for the Stanley Plan pertaining to coverage for accidental death
        and life insurance benefits. A copy of the AR has been provided to Plaintiff.

Aug. 9, 2018 interrogatories. In interrogatory numbers 3 and 4, Ms. Tyll asked AETNA to

describe its e-mail and instant messaging systems and how individual messages are stored

for individual custodians. Id. AETNA responded that the electronic claims management

system itself stored these messages. Id. This information turned out to be incorrect, as

AETNA’s counsel acknowledged before the close of discovery and before the Court. Letter

Brief re: Discovery Disputes by Lori T. Tyll at 3 (referencing Sept. 14, 2018 letter

clarifying email integration; ECF No. 51 (in-person hearing); ECF No. 58 (telephonic

status conference). It is now clear that AETNA does not have an integrated e-mail and/or

instant message system and that individual e-mails and instant messages must be scanned

into claim files. Id.

        Based upon this record, the Court finds insufficient support for an order compelling

discovery under Rule 30(b)(6). Ms. Tyll has already questioned AETNA about its policies

and procedures for producing her late husband’s administrative record. If Ms. Tyll had

additional questions on this matter, she should have posed them during written discovery.

See FED. R. CIV. P. 33(a) (permitting twenty-five interrogatories and allowing parties to

seek leave of court for additional interrogatories). Additionally, Ms. Tyll has not alleged

the level of unresponsiveness or clear abuse that would justify an order compelling Rule

30(b)(6) discovery. Mitchell, 237 F.R.D. at 54–55 (“First Reliance did not bring the

problem to the Court’s attention until the April 17, 2006 letter—more than two months

after the allegedly defective notices were served.”); Ulyanenko, 275 F.R.D. at 182 (“LINA

had delayed this action for at least four months and caused the plaintiff’s counsel to go to

                                                11
Pittsburgh for ‘no good reason’ to depose Smith, who was not the individual who ultimately

denied the plaintiff’s claim”).

       Notably, in the case before Judge Hall, a different defendant and discovery process

was at issue. Moreover, in that other case, there is no suggestion that the parties agreed to

forego Rule 30(b)(6) depositions.

       The Court therefore will not compel AETNA to undergo Rule 30(b)(6) discovery.

IV.    CONCLUSION

       For the reasons discussed above, the Court DENIES Plaintiff’s requests to compel

AETNA to conduct further electronic discovery or produce a Rule 30(b)(6) witness. The Court

will not further extend discovery; discovery will close as scheduled on November 16, 2018.

       SO ORDERED at Bridgeport, Connecticut, this 8th day of November, 2018.

                                                       /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                 12
